Dismissed and Memorandum Opinion filed October 14, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00871-CR
____________
 
CHARLESTON CLARK SINGLETARY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 10
Harris County, Texas
Trial Court Cause No. 1650992
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to the misdemeanor offense of
theft by check.  In accordance with the terms of a plea bargain agreement with
the State, the trial court sentenced appellant on August 5, 2010, to
confinement for ten days in the Harris County Jail, with credit for seven days
served.  Appellant filed a pro se notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Sullivan.
Do Not Publish C Tex. R. App. P. 47.2(b)